   1     Paladin Management Group, LLC
         633 W 5th St, 28th Floor
   2     Los Angeles, CA 90071
         Phone: 213-320-5500
   3
         Email: asoong@paladinmgmt.com
   4

   5     Financial Advisor for the Debtor
   6

   7                           UNITED STATES BANKRUPTCY COURT
   8                           NORTHERN DISTRICT OF CALIFORNIA
   9                                  SAN FRANCISCO DIVISION
  10
       In re:                                       Bankruptcy Case
  11                                                No. 20-30242 (HLB)
  12   ANTHONY SCOTT LEVANDOWSKI,
                                                    Chapter 11
  13                                Debtor.
                                                    CERTIFICATE OF NO OBJECTION
  14                                                REGARDING THIRTEENTH
                                                    MONTHLY FEE STATEMENT OF
  15                                                PALADIN MANAGEMENT GROUP
                                                    LLC FOR ALLOWANCE AND
  16                                                PAYMENT OF COMPENSATION AND
  17                                                REIMBURSEMENT OF EXPENSES
                                                    FOR THE PERIOD OF MAY 1, 2021
  18                                                THROUGH MAY 31, 2021

  19                                                [Re: Dkt No. 563]
  20                                                Objection Deadline: July 6, 2021
  21
  22

  23
  24

  25

  26

  27

  28

Case: 20-30242   Doc# 584     Filed: 07/08/21   Entered: 07/08/21 11:53:33    Page 1 of 4
   1                                 THE MONTHLY FEE STATEMENT
   2          On June 15, 2021, Paladin Management Group, LLC (the “Applicant”), financial advisor
   3   for Anthony S. Levandowski, as debtor and debtor in possession (the “Debtor”) in the above-

   4   captioned chapter 11 case, filed its Thirteenth Monthly Fee Statement of Paladin Management

   5   Group, LLC as Financial Advisor to the Debtor and Debtor in Possession for Allowance and

   6   Payment of Compensation and Reimbursement of Expenses Incurred for the Period of May 1,

   7   2021 Through May 31, 2021 [Docket No. 563] (the “Monthly Fee Statement”), pursuant to the

   8   Order Granting Debtor’s Motion Pursuant to 11 U.S.C. §§ 105(a) and 434 and Fed. R. Bankr. P.
       2016   for   Authority   to      Establish   Procedures    for    Interim    Compensation      and
   9
       Reimbursement of Expenses of Professionals, entered on June 12, 2020 [Docket No. 118] (the
  10
       “Interim Compensation Procedures Order”).
  11
              The Monthly Fee Statement was served on June 15, 2021, as described in the Certificate
  12
       of Service filed on June 15, 2021 [Dkt. No. 567]. The deadline to file responses or oppositions to
  13
       the Monthly Fee Statement was July 6, 2021, and no oppositions or responses have been filed with
  14
       the Court or received by the Applicant. Pursuant to the Interim Compensation Procedures Order,
  15
       the Debtor is authorized to pay the Applicant eighty percent (80%) of the fees and one hundred
  16
       percent (100%) of the expenses requested in the Monthly Fee Statement upon the filing of this
  17
       certification without the need for a further order of the Court. A summary of the fees and expenses
  18
       sought by the Applicant is annexed hereto as Exhibit A.
  19                         DECLARATION OF NO RESPONSE RECEIVED
  20          The undersigned hereby declares, pursuant to 28 U.S.C. § 1746, that:
  21          1.      I am a Partner of the firm of Paladin Management Group, LLC, financial advisor
  22                  for the Debtor.
  23          2.      I certify that I have reviewed the Court’s docket in this case and have not received
  24   any response or opposition to the Monthly Fee Statement.
  25          3.      This declaration was executed in Los Angeles, California.

  26   Dated: July 7, 2021              PALADIN MANAGEMENT GROUP, LLC
  27
                                              By: /s/ Allen Soong
  28                                             Allen Soong
                                                 Financial Advisor for Debtor and Debtor in Possession
Case: 20-30242      Doc# 584    Filed: 07/08/21      Entered: 07/08/21 11:53:33       Page 2 of 4
   1

   2                                          Exhibit A
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21
  22

  23
  24

  25

  26

  27

  28

Case: 20-30242   Doc# 584   Filed: 07/08/21    Entered: 07/08/21 11:53:33   Page 3 of 4
   1                                           Professional Fees and Expenses

   2     Applicant           Fee        Total Fees     Total     Objection        Fees          Expenses      Amount of
                        Application     Requested    Expenses    Deadline      Authorized      Authorized     Holdback
   3                      Period,                    Requested                to be Paid at   to be Paid at     Fees
                        Filing Date,                                              80%             100%
                        Docket No.
   4
          Paladin       Thirteenth      $9,378.50    $575.00     07.06.2021    $7.502.80        $575.00       $1,875.70
   5    Management       Monthly
        Group, LLC
   6                   (05.01.21 to
         (Financial     05.31.21)
        Advisor for
   7    Debtor and       [Dkt. 563;
         Debtor in          filed
   8    Possession)     06.15.2021]

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21
  22

  23
  24

  25

  26

  27

  28

Case: 20-30242        Doc# 584         Filed: 07/08/21     Entered: 07/08/21 11:53:33             Page 4 of 4
